This case is before the court on defendant's petition for rehearing. In the opinion filed it was held, in effect, that plaintiffs should be left where they find themselves and should be given no affirmative relief by the courts. Bauer et al v. Roberts et al., 15 N.W.2d 239. Defendants, in the petition for rehearing, point out that the trial court did grant plaintiffs affirmative relief when by its judgment it quieted title in plaintiffs, although it refused plaintiffs the right to possession. This fact was overlooked by the court, and after reconsidering the record and the briefs, we find that defendants in their appeal did assign as error the holding of the trial court quieting title in plaintiffs. The reasons given in the prior opinion for denying plaintiffs the right to the possession of the property require that their request that title to the property be quieted in them also be denied. It follows that the judgment of the trial court quieting title in plaintiffs must be and is reversed. The judgment of this court affirming the judgment entered by the trial court will be set aside and a new judgment entered reversing the decision *Page 174 
below, and awarding costs in this court to the defendants.
Defendants have again re-argued their claim to have cancelled this deed from Miss Nyswanger to O.H. Roberts. On this issue we re-afirm our prior opinions.
POLLEY, ROBERTS, and SMITH, JJ., concur.